Citation Nr: 1430391	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  11-20 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disorder.

2.  Whether new and material evidence has been received to reopen a claim of service connection for seizure disorder.

3.  Entitlement to service connection for a psychiatric disorder.

4.  Entitlement to service connection for a seizure disorder.

5.  Entitlement to service connection for residuals of a head injury.

6.  Entitlement to service connection for degenerative disc disease of the cervical spine.  

7.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

8.  Entitlement to individual unemployability (IU).  


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to April 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in March 2009 and May 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction is presently with the Detroit, Michigan, RO.

In the March 2009 rating decision, the RO in Togus, Maine, in pertinent part, denied claims of service connection for a seizure disorder, a nervous condition, degenerative disc disease of the cervical spine, degenerative disc disease of the lumbar spine, and entitlement to IU.  

In the May 2010 rating decision, the RO in Detroit, in pertinent part, denied service connection for head injury.  

The issues of entitlement to service connection for a psychiatric disorder, a seizure disorder, residuals of a head injury, degenerative disc disease of the lumbar spine, and degenerative disc disease of the cervical spine; and entitlement to IU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 1983 decision, the Board denied service connection for a psychiatric disorder on the basis that there was no psychiatric disorder present, other than a personality disorder.

2.  In a June 1986 decision, the Board denied service connection for a seizure disorder on the basis that there was no current diagnosis of that disorder.    

3.  Evidence received since the January 1983 and June 1986 Board decisions relates to unestablished facts necessary to substantiate the respective claims; is not cumulative or redundant of the evidence previously considered, and raises a reasonable possibility of substantiating the respective claims.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for service connection for a psychiatric disorder have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for reopening the claim for service connection for a seizure disorder have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopened Claims

The Veteran seeks to reopen his previously denied claims of service connection for a psychiatric disorder and a seizure disorder.

The Board is required to consider the question of whether new and material evidence has been received to reopen these claims without regard to the RO's determinations.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Psychiatric Disorder 

In a rating decision dated in March 1981, the RO denied service connection for personality disorder (claimed as nervous condition) on the grounds that there was no clinical evidence of a psychiatric disorder, only diagnoses of a personality disorder and chronic alcoholism.  The Veteran appealed.  In a decision dated in January 1983, the Board also denied service connection for a psychiatric disorder on the grounds that the Veteran did not have a psychiatric disorder, but was only diagnosed with a personality disorder and chronic alcoholism.  

The RO received the instant petition to reopen the claim in June 2008.  

Evidence added to the record since the January 1983 Board decision includes, in pertinent part, VA treatment records that show a diagnosis of depressive disorder.  The records also include a finding from the Veteran's treating physician who asserts that the Veteran is presently displaying symptoms of PTSD, which may be related to the in-service motor vehicle accident.  This evidence is new.  This evidence is also material as it relates to a previously unestablished fact, namely the existence of a current psychiatric disorder and raises a reasonable possibility of substantiating the claim.  New and material evidence having been presented, the claim is reopened.

Seizure Disorder 

In a rating decision dated in May 1984, the RO denied service connection for seizure disorder on the grounds that there was no clinical evidence of a seizure disorder.  The Veteran appealed the rating decision to the Board.  In a decision dated in June 1986, the Board also denied the matter on the grounds that there was no clinical evidence of a seizure disorder.  

The RO received the instant petition to reopen the claim in June 2008.  

Evidence added to the record since the June 1986 Board decision includes, in pertinent part, a December 2009 letter from the Veteran's private treating physician who advises that the Veteran suffers from a seizure disorder.  Also of record is a January 2010 letter from the Veteran's private neurologist that indicates the Veteran has intractable epilepsy and is being treated for post-traumatic seizure disorder.  This evidence is new since it was not of record at the time of the June 1986 rating decision.  This evidence is also material as it relates to a previously unestablished fact, namely a current seizure disability, and raises a reasonable possibility of substantiating the claim.  New and material evidence having been presented, the claim is reopened.  


ORDER

The petition to reopen the claim of entitlement for service connection for a psychiatric disorder is granted.

The petition to reopen the claim of entitlement for service connection for a seizure disorder is granted.


REMAND

Having reopened the claim for service connection for psychiatric disorder and a seizure disorder, a medical opinion is needed to determine whether those disorders are etiologically related to military service.  The Veteran should be scheduled for appropriate VA examinations to determine whether he has a current seizure disorder and a psychiatric disorder that had onset during service, or is otherwise related to military service, to include as a result of a motor vehicle accident in August 1979.

Regarding the claimed cervical and lumbar spine disabilities, the Veteran was afforded a VA examination in October 2008.  The examiner determined that degenerative joint and disc disease of the lumbosacral spine was not related to service; however, no rationale was provided.  The Veteran should be scheduled for a VA spine examination to determine whether any current disabilities involving the cervical and lumbar spine had onset during service, or are otherwise related to military service, to include as a result of the motor vehicle accident in August 1979.  

Regarding service connection for residuals of a head injury, the Board notes that in a September 1981 rating decision, the RO in Togus, Maine, determined that the motor vehicle accident, which the Veteran was involved in on August 22, 1979, was "not due to the [V]eteran's own willful misconduct."  A medical examination and opinion is needed to determine whether the Veteran currently has any residuals of the head injury he sustained in the in-service accident.

As regards the claim for IU, the Veteran's physicians have indicated that he is unable to work due to his back, neck, and seizure disabilities; however, the Veteran is not yet service-connected for these disabilities.  The pending claims for service connection may have an impact on the Veteran's IU claim.  The issues are therefore inextricably intertwined and a decision by the Board on the Veteran's IU claim would, at this point, be premature.

Finally, the Veteran has apparently been granted Social Security disability benefits.  The Social Security Administration (SSA) records may contain relevant evidence and information regarding the Veteran's claim; therefore, these records should be obtained.  Also, VA treatment records since March 2013 should be associated with the claims file.    

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and request that they provide sufficient information, and if necessary, authorization, to enable the RO to obtain any additional evidence pertinent to the claim on appeal.  Obtain copies of all medical records not already of record, including any pertinent VA treatment records dated since March 2013.  Any negative response must be in writing and associated with the claim file.  

2.  Request the Veteran's SSA records, including all medical records, and associate them with the claims file.  If no records are found and it is determined that further attempts to obtain the documents would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed seizure disorder and residuals of a head injury.  The claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests, including appropriate clinical tests, must be done, and all findings reported in detail.    

The examiner is to state whether it is at least as likely as not that a seizure disorder, if found, had onset in or is related to service, including as a result of the head trauma sustained in the August 1979 motor vehicle accident.

A complete rationale for all opinions must be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

4.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his claimed psychiatric disorder.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not that any psychiatric disorder found on examination, had onset during service; is related to service; manifested within a year of discharge from service; or, is either caused or aggravated by a service-connected disability.  A diagnosis of PTSD must be ruled in or excluded.  

In offering this assessment, the examiner must not only discuss the disorders diagnosed on examination, but any psychiatric disorder diagnosed during this appeal (such as depressive disorder).

NOTE:  If a diagnosis of personality disorder is made, the examiner is to state whether the evidence clearly and unmistakably shows that an acquired psychiatric disorder (other than alcoholism) was superimposed over the personality disorder during service or in the year after service.  See VAOPGCPREC 82-90.

A complete rationale for all opinions must be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

5.  Schedule the Veteran for a VA examination regarding his claims for degenerative disc disease of the cervical and lumbar spine.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to state whether it is at least as likely as not that any current cervical and lumbar spine disorders are related to service, to include the in-service motor vehicle accident in 1979 and/or the in-service diagnosis of muscle strain.  

A complete rationale for all opinions must be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

6.  After completion of all of the above and any other development deemed necessary readjudicate the appeal, to include entitlement to IU.  If any benefit remains denied, provide the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


